Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Woodward on November 2, 2021.
Please replace claim 1 with,

1. A process for producing a SiOC-bonded polyether siloxane, comprising:
transesterifying an alkoxysiloxane with a polyetherol in the presence of a trifluoromethanesulfonate salt as a catalyst comprising a metal trifluoromethanesulfonate according to formula (I):

[CF3SO3 ]x[M]x+ 		formula (1),

wherein M is a metal atom selected from the group consisting of zinc, bismuth,
aluminium, and iron,

or

selected from the group consisting of sodium and potassium,with the proviso that methanesulfonic acid is present, and
x is a number up to a maximum valency of the metal atom selected for M
wherein a computational total water content of reactants consisting of the alkoxysiloxane and the polyetherol is < 5000 ppm by mass, wherein determination of an individual water content is performed before the transesterifying.

Please cancel claim 2.



	One reference of some interest that is not especially germane to the patentability of the instant invention is U.S. Patent Application Publication No. 2004/0186260 insofar as it teaches the employment of aluminum triflate salt as a dehydrogenation condensation catalyst in the reaction of polyether alcohol with organohydrogensiloxane.

The prior art summarized in this prosecution is regarded as the most germane available.  To the extent that it fails to even render obvious the instant invention, claims 1 and 3-25 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 3, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765